        Case 2:19-cv-00232-jmc Document 23 Filed 07/29/20 Page 1 of 12




                          UNITED STATES DISTRICT COURT
                                    FOR THE
                              DISTRICT OF VERMONT


Gail Jackson,

             Plaintiff,

             v.                                      Civil Action No. 2:19-cv-232-jmc

L.L. Bean, Inc.,

             Defendant.


                              OPINION AND ORDER
                                    (Doc. 7)

      Plaintiff Gail Jackson, a Vermont resident, has sued Defendant L.L. Bean,

Inc., in the District of Vermont, based on injuries she allegedly sustained while

shopping at Defendant’s store in Freeport, Maine. (Doc. 1.) Pending before the

Court is Defendant’s Motion to Transfer this action to the District of Maine. (Doc.

7.) On July 27, 2020, the Court held a hearing (via video conference) on the Motion,

with counsel for both parties appearing and presenting argument. For the reasons

discussed below, the Motion is DENIED.

                          Background Facts and Procedure

      On December 11, 2019, Plaintiff filed her Complaint, alleging the following

facts. (Doc. 1.) On or about September 26, 2018, Plaintiff and her husband visited

Defendant’s flagship store in Freeport, Maine. (Id. at 2, ¶ 9.) While Plaintiff was

inspecting a table, another shopper reclined in a recliner chair that was “back-to-

back” with a piece of furniture. (Id., ¶ 10.) The chair knocked the piece of furniture
        Case 2:19-cv-00232-jmc Document 23 Filed 07/29/20 Page 2 of 12




over and onto Plaintiff, “impacting her hip and knee and scraping down her leg.”

(Id.) As a result of this incident, Plaintiff suffered meniscus tears to her knee,

aggravation of her hip requiring hip replacement surgery, scraping and bruising on

her leg, and “significant pain and discomfort.” (Id. ¶ 11.) Plaintiff’s medical bills

from her injuries will exceed $40,000. (Id.) Moreover, Plaintiff, who is

approximately 72 years of age (Doc. 18 at 1), must now walk with a cane and has

had to “drastically curtail[]” her activities of daily living, including walking less

than one mile at a time despite regularly walking three to five miles per day before

the incident (Doc. 1 at 2, ¶ 11).

      Plaintiff alleges that Defendant breached its duty to maintain its store in a

safe condition by failing to take adequate measures to protect customers from being

injured by the store’s furniture or displays, and by failing to warn customers of

dangerous conditions in the store. (Id. at 2–3, ¶ 14.) Plaintiff further alleges that

Defendant knew or should have known of the unsafe condition of the placement of

its furniture, which resulted in bodily injury, medical expense, pain and suffering,

and mental and emotional distress to Plaintiff. (Id. at 3, ¶¶ 15–17.)

      Even though the subject incident occurred at Defendant’s store in Maine,

Plaintiff filed this action in her home state of Vermont, claiming that venue is

proper here because “a substantial part of the events giving rise to Plaintiff’s claim

occurred in the District of Vermont.” (Id. at 1, ¶ 5.) In its Motion to Transfer,

however, Defendant argues that the only events alleged to have occurred in

Vermont are Plaintiff’s receipt of Defendant’s catalogs and Defendant’s operation of




                                            2
         Case 2:19-cv-00232-jmc Document 23 Filed 07/29/20 Page 3 of 12




a separate retail store in Burlington, which events have no relation to the

controversy at issue in this suit. (Doc. 7-1 at 1, 4.) Defendant accurately points out

that Plaintiff does not assert that any of Defendant’s alleged negligence occurred in

Vermont. (Id. at 1.) Defendant claims that the District of Maine is “clearly” the

“more convenient” forum for this case, considering that all potential witnesses

except Plaintiff are located in Maine, and Maine has a strong interest in locally

resolving its own controversies. (Id. at 5.) Defendant thus asks that the Court

transfer this action to the United States District Court for the District of Maine.

(Id. at 6.)

       Plaintiff has filed an Opposition to Defendant’s Motion, primarily arguing

that the District of Vermont is a more convenient forum than the District of Maine

because Plaintiff has received all her medical treatment here and it would be easier

for her and her witnesses to participate in a trial in Vermont as opposed to in

Maine. (Doc. 18.) At the hearing, Plaintiff’s counsel further argued that,

considering the totality of the circumstances, it is in the interest of justice for the

case to remain in this district.

                                        Analysis

I.     Legal Standard

       Title 28, Section 1404(a) of the United States Code provides that a district

court may, in its discretion, transfer any civil action to any other district where it

might have been brought, “[f]or the convenience of parties and witnesses, in the

interest of justice.” The purpose of this section is “to prevent the waste of time,




                                            3
        Case 2:19-cv-00232-jmc Document 23 Filed 07/29/20 Page 4 of 12




energy[,] and money[,] and to protect litigants, witnesses[,] and the public against

unnecessary inconvenience and expense.” Van Dusen v. Barrack, 376 U.S. 612, 616

(1964) (internal quotation marks omitted). Motions to transfer lie within the broad

discretion of the district court and are determined upon notions of convenience and

fairness on a case-by-case basis. In re Cuyahoga Equip. Corp., 980 F.2d 110, 117

(2d Cir. 1992).

      The party moving to transfer bears the heavy burden of establishing that the

interests of convenience and fairness will be better served by transfer to another

forum. Kiss My Face Corp. v. Bunting, No. 02CIV2645 (RCC), 2003 WL 22244587,

at *1 (S.D.N.Y. Sept. 30, 2003). “This burden is stringent, and requires the movant

to make a clear showing that transfer is appropriate.” Bonerb v. Richard J. Caron

Found., No. 93-CV-785H, 1995 WL 818657, at *1 (W.D.N.Y. July 28, 1995) (internal

quotation marks omitted); see Lapa v. Massage Envy Franchising, LLC, No. 18 Civ.

7403 (JFK), 2019 WL 2004072, at *2 (S.D.N.Y. May 7, 2019) (“The burden rests on

the moving party to make a ‘clear and convincing’ showing that the balance of the[]

factors favors their choice of forum.” (quoting N.Y. Marine & Gen. Ins. Co. v.

Lafarge N. Am., Inc., 599 F.3d 102, 113–14 (2d Cir. 2010))).

      The court considers the following factors in determining whether transfer is

appropriate: (1) the plaintiff’s choice of forum, (2) the convenience of witnesses,

(3) the location of relevant documents and relative ease of access to sources of proof,

(4) the convenience of the parties, (5) the locus of operative facts, (6) the availability

of process to compel the attendance of unwilling witnesses, and (7) the relative




                                            4
        Case 2:19-cv-00232-jmc Document 23 Filed 07/29/20 Page 5 of 12




means of the parties. N.Y. Marine, 599 F.3d at 112; see Seltzer v. Omni Hotels, No.

09 Civ. 9115(BSJ)(JCF), 2010 WL 3910597, at *2 (S.D.N.Y. Sept. 30, 2010). In

addition, the court considers various public-interest factors such as the “local

interest in having localized controversies decided at home” and the “interest in

having the trial of a diversity case in a forum that is at home with the law that

must govern the action.” Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241 n.6, 260

(1981) (internal quotation marks omitted).

II.   Appropriateness of Forum

      A.     Plaintiff’s Choice of Forum

      First, the Court gives considerable weight to Plaintiff’s choice to file her

Complaint in this district. A plaintiff’s choice of forum is generally entitled to

“great weight,” D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 107 (2d Cir. 2006), and

should not be disturbed “unless the balance of . . . factors is strongly in favor of the

defendant,” Orb Factory, Ltd. v. Design Sci. Toys, Ltd., 6 F. Supp. 2d 203, 210

(S.D.N.Y. 1998). Where the factors are equally balanced, the plaintiff is entitled to

her choice. Teachers Ins. and Annuity Ass’n of Am. v. Butler, 592 F. Supp. 1097,

1106 (S.D.N.Y. 1984). Moreover, where, as here, the plaintiff is a resident of the

forum district, the plaintiff’s choice is “generally accorded more deference.” Orb

Factory, 6 F. Supp. 2d at 210. (See Doc. 1 at 1, ¶ 1 (stating Plaintiff “is a resident of

Chittenden County, Vermont”).)




                                            5
        Case 2:19-cv-00232-jmc Document 23 Filed 07/29/20 Page 6 of 12




       B.     Convenience of Witnesses

       Next, the Court considers the convenience of potential witnesses. Typically,

the convenience of witnesses is “the most important factor” when determining

whether transfer should be granted. Seltzer, 2010 WL 3910597, at *2 (internal

quotation marks omitted). Further, “[t]he convenience of non-party witnesses is

accorded more weight than that of party witnesses.” Indian Harbor Ins. Co. v.

Factory Mut. Ins. Co., 419 F. Supp. 2d 395, 402 (S.D.N.Y. 2005). When weighing

this factor, “the court must qualitatively evaluate the materiality of the testimony

that the witnesses may provide.” Herbert Ltd. P’ship v. Elec. Arts, Inc., 325 F. Supp.

2d 282, 286 (S.D.N.Y. 2004). Thus, generally, the moving party must “specifically

list the evidence and witnesses on which the party intends to rely in the transferee

district, along with a general statement of the topics of each witness’ testimony.”

Editorial Musical Latino Americana, S.A. v. Mar Int’l Records, Inc., 829 F. Supp.

62, 66–67 (S.D.N.Y. 1993). In many ways, the analysis of convenience to witnesses

“boils down to . . . : in which forum would the trier of fact have the benefit of live

testimony from more of the significant witnesses?” Schechter v. Tauck Tours, Inc.,

17 F. Supp. 2d 255, 261 (S.D.N.Y.1998).

       The parties disagree on this factor, Plaintiff arguing that most of the

witnesses are from Vermont (Doc. 18 at 3), and Defendant claiming that “[a]ll

potential witnesses . . . , except Plaintiff, are located in Maine” (Doc. 7-1 at 5).

Defendant explains that its employees and managers working on the date of the

incident, the medical first responders, the police, and other medical treatment




                                             6
        Case 2:19-cv-00232-jmc Document 23 Filed 07/29/20 Page 7 of 12




providers are from Maine, and thus “may well be outside the Court’s subpoena

power.” (Id.) But Plaintiff points out that she anticipates calling “six medical

providers from the greater Burlington[, Vermont] area,” as well as three to four of

her friends and family members who live in Vermont, to testify about the impact

her injuries have had on her life. (Doc. 18 at 3.) Indeed, at the hearing, Plaintiff’s

counsel identified seven non-party witnesses who are anticipated to testify at trial,

including Plaintiff’s nurse practitioner, her physical therapist, two orthopedists, two

fact witnesses, and Plaintiff’s husband. In contrast, defense counsel cited only one

non-party fact witness, a former employee of Defendant, who would likely testify on

behalf of Defendant.

      This factor favors Plaintiff over Defendant. Although there are witnesses in

both states, most of Defendant’s witnesses are party witnesses, i.e., employees of

Defendant who were working at the store on the day of the incident. As noted

above, the convenience of party witnesses is accorded less weight than the

convenience of non-party witnesses, like Plaintiff’s medical providers, family, and

friends. Moreover, Defendant makes only a weak showing that it would be an

undue hardship to produce its employees in Vermont, where Defendant also does

business. See Schmidt v. Am. Flyers Airline Corp., 260 F. Supp. 813, 814 (S.D.N.Y.

1966) (“We are not convinced that defendant would suffer any oppressive or unusual

expense or inconvenience in transporting its own employees to New York, where it

does business.”).




                                           7
        Case 2:19-cv-00232-jmc Document 23 Filed 07/29/20 Page 8 of 12




       C.     Location of Relevant Documents and Relative Ease of Access to
              Sources of Proof

       The parties also disagree about the location of the relevant documents and

the ease of access to sources of proof. Defendant claims all documentary evidence is

located in Maine, including potential surveillance equipment and footage, the

applicable store incident report, and other relevant store records. (Doc. 7-1 at 5.)

At the hearing, defense counsel argued that this factor strongly favors Defendant

because the store itself––the site of the injury––is located in Maine, not Vermont.

Counsel asserted that the store is located 20 minutes from the courthouse in Maine,

whereas it is over four hours from the courthouse here in Vermont. Given this fact,

according to Defendant, a site visit by the jury would be burdensome if not

impossible if the case remains in this Court.

       Plaintiff, on the other hand, points out that “[t]he bulk of the relevant

documents would be related to [Plaintiff’s] medical records, which are all located in

Vermont.” (Doc. 18 at 3.) Moreover, Plaintiff’s counsel persuasively argued at the

hearing that a site visit is unlikely to be useful in this case, as it is doubtful the

store will appear the same (i.e., the arrangement of furniture and other

merchandise) on the date of trial as it appeared on the date of Plaintiff’s injury,

which occurred approximately two years ago. Photographs or videos taken on the

date of the incident will be the more relevant and useful evidence, and they can

easily be produced in Vermont.

       This factor favors neither party, as relevant evidence exists in both locales,

given that the accident occurred in Maine but the ongoing injuries are occurring in



                                             8
           Case 2:19-cv-00232-jmc Document 23 Filed 07/29/20 Page 9 of 12




Vermont. Further, the Court finds that a site visit is unlikely to be useful to jurors,

and Defendant can easily transport the applicable store incident report, video

recording of the incident, or other documentary evidence that is located in Maine to

Vermont at or before the time of trial.1 See Lapa, 2019 WL 2004072, at *4 (“[T]he

location of documents is given little weight and is mostly neutral in today’s world of

widespread electronic document production.”).

       D.      Convenience and Relative Means of Parties

       Next, the Court considers the convenience and relative means of the parties.

In general, where, as here, a disparity between the parties exists, such as an

individual plaintiff suing a large corporation, the court may consider the relative

means of the parties in determining whether to transfer. Hernandez v. Graebel Van

Lines, 761 F. Supp. 983, 989 (E.D.N.Y. 1991). A party arguing for or against

transfer on the grounds of relative means “must offer documentation to show that

transfer . . . would be unduly burdensome to [its] finances.” Seltzer, 2010 WL

3910597, at *5 (omission in original) (internal quotation marks omitted).

       This factor favors Plaintiff, as a private individual in her 70s who is

“primarily retired”; living in a trailer in Colchester, Vermont; and “still recovering




       1  In its Motion, Defendant cites King v. Corelogic Credco, LLC, Civil Action No. 3:17cv761,
2018 WL 2977393 (E.D. Va. June 13, 2018) (see Doc. 7-1 at 2), but the case is easily distinguishable,
as King was a nationwide consumer reporting class action where there was little evidence of
defendant’s conduct in the state of filing, Virginia. Specifically, the defendant in King had “no data
servers, offices, or employees” in Virginia, King, 2018 WL 2977393, at *6; rather, its principal place
of business and “the nucleus of operative facts,” including most of the relevant credit reports, was
located in San Diego, California, id. at *8, where the case was ultimately transferred. Here, in
contrast, Defendant owned and operated a retail store in Burlington, Vermont at the time of the
incident; and Defendant targeted Vermont residents including Plaintiff in its business marketing
during the relevant period. (See Doc. 1 at 1–2, ¶¶ 7–8.)


                                                   9
           Case 2:19-cv-00232-jmc Document 23 Filed 07/29/20 Page 10 of 12




from major surgery” due to injuries resulting from the incident underlying this

action. (Doc. 18 at 4). Plaintiff cannot match the resources of Defendant, a foreign

corporation with stores located throughout the United States and the world.2 (Doc.

1 at 1, ¶ 2). See Schmidt, 260 F. Supp. at 814 (finding that corporate defendant

would not suffer any “oppressive or unusual expense or inconvenience” in

transporting its own employees to New York, where it does business; but plaintiff

and her husband, as “persons of modest means,” “certainly cannot match resources

with defendant”). It would clearly be more burdensome for Plaintiff to travel to

Maine than it would be for Defendant’s employees to travel to Vermont, where one

of Defendant’s stores is located.

       E.      Locus of Operative Facts

       The locus of operative facts giving rise to this suit is at Defendant’s store in

Maine, and thus this factor favors Defendant. Notably, however, the operative facts

regarding Plaintiff’s injuries subsequent to the day of the incident occurred and

continue to occur in Vermont. Moreover, the alleged facts giving rise to this suit––

the movement of a recliner chair onto another piece of furniture that fell on

Plaintiff––are fairly straightforward, unlikely to require many witnesses or

documentary evidence; whereas Plaintiff’s alleged injuries, including meniscus tears

to her knee and structural damage to her hip requiring surgery, appear to be more

complicated. Further, as discussed above, a jury visit to the store is unlikely to be

required or helpful, as presumably the store display and placement of furniture has


       2See L.L.BEAN, COMPANY INFORMATION, https://www.llbean.com/llb/shop/516920?page=
company-info (last visited 5/28/20).


                                            10
        Case 2:19-cv-00232-jmc Document 23 Filed 07/29/20 Page 11 of 12




been modified since the incident giving rise to this suit. Therefore, this factor

weighs only slightly in favor of Defendant.

      F.     Availability of Process to Compel the Attendance of Unwilling
             Witnesses

      “The availability of process to compel the testimony of important witnesses is

an important consideration in transfer motions.” Arrow Elecs., Inc. v. Ducommun

Inc., 724 F. Supp. 264, 266 (S.D.N.Y. 1989). Here, this factor favors Plaintiff, for

the same reason the convenience of witnesses factor favors Plaintiff: although there

are witnesses in both states, most of Defendant’s witnesses are party witnesses,

who will be available to testify wherever the trial occurs based on their employment

relationship with Defendant. See Race Safe Sys., Inc. v. Indy Racing League, 251 F.

Supp. 2d 1106, 1111 (N.D.N.Y. 2003) (“The ability to compel the attendance of

witnesses is generally relevant only with respect to third party witnesses, since

employees of the parties will, as a practical matter, be available in any venue by

virtue of the employment relationship.”). Moreover, Defendant has made no

representation that its employees, or even its former employees, are unwilling or

unable to testify in Vermont should the case remain here.

      G.     Public-Interest Factors

      Finally, the Court considers the public-interest factors, including Maine’s

interest in locally resolving cases arising at its retail stores, and the State’s interest

in having diversity cases tried at home. See Atl. Marine Const. Co. v. U.S. Dist.

Court for W. Dist. of Texas, 571 U.S. 49, 62 n.6 (2013). The Court finds that these

factors do not favor transfer, given that Defendant has not shown that Maine has a



                                            11
        Case 2:19-cv-00232-jmc Document 23 Filed 07/29/20 Page 12 of 12




particular interest in resolving this dispute, and “federal judges routinely apply the

law of a State other than the State in which they sit.” Id. at 67. This Court is fully

capable of applying Maine law in this relatively straightforward premises-liability

negligence action. See id. at 67–68 (“We are not aware of any exceptionally arcane

features of Texas contract law that are likely to defy comprehension by a federal

judge sitting in Virginia.”).

                                     Conclusion

       For these reasons, the Court finds that Defendant has failed to meet its

burden of demonstrating that transferring this case to the District of Maine is

appropriate on the grounds of convenience, and that it is in the interest of justice for

the case to remain in this Court. Therefore, Defendant’s Motion to Transfer (Doc. 7)

is DENIED.

       Dated at Burlington, in the District of Vermont, this 29th day of July 2020.


                                               /s/ John M. Conroy            .
                                               John M. Conroy
                                               United States Magistrate Judge




                                          12
